DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 11, and 20 being independent. Claims 1, 11, and 20 have been amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 May 2020 has been considered by the examiner.
Response to Arguments
Applicant's arguments filed 03 November 2022 have been fully considered but they are not persuasive. Applicant argues that Rossbacher (in view of the other references cited in the rejection) is “silent about the idea of automatically propagating the modification of a parameter, relations, or relation solver throughout the CAD model using the parameter model to regenerate one or more functional relationships between behaviors of a first instance of the CAD model and a second instance of the CAD model, as now expressly recited in the amended claim language ” and thus Rossbacher (in view of the other cited references) “cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1. The examiner respectfully disagrees.
Rossbacher teaches that parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4. All parametric and logical relations in the CAD model have to be “watched” by the parameterization framework…This is achieved by using hierarchical structuring of the applied design features within the CAD dataset, see page 554, section 4.1, paragraph 2. The consistency control…continuously checks if parameters reside within their defined boundaries…if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see for instance, page 554, section 4.1, paragraph 4. The consistency control is responsible for…initiating update procedures when changing parameters or modification of relations, see page 555, paragraph 1. The update procedure is responsible for launching all necessary update workflows within the flexible parametrization framework…It initiates the transferring of parameters to the respective CAD modules and also manages conflicts which might occur due to conflicting definitions out of different parametric datasets, see page 555, paragraph 3.A parameter is considered as a value, enriched by meta-information, see for instance, page 556, section 4.1.2, paragraphs 1-3 and fig. 9. The parameter interface is responsible for synchronizing the parameters of the flexible parameterization framework with the ones in the respective parametric CAD datasets…synchronization includes the update of values, but also the generation or removal of missing or obsolete parameters in the connected parametric datasets, see page 557, section 4.1.3, paragraph 1. The modification of one of the input parameters will consequently lead to an automatic evaluation of the defined formulas and provides the output parameter values to be updated, see page 551, paragraph 3. The automatic update procedure is performing the geometry actualization step by step…this means that the procedure is updating every single geometric feature which is occurring along the geometric feature path, separately, see for instance, page 558, paragraph 2 and fig. 12.
MSC teaches that the CAD design can be generated based on parameter values and relationships between behaviors of components, see for instance, pages 2, 3, 5, and 9-13. Adams improves engineering efficiency and reduces product development costs by enabling early system level design validation, as Engineers can evaluate and manage the complex interactions between…motion, structure, actuation, and controls, see for instance, page 2. Adams can utilize model parametric properties and initiate a set of parametric simulations, see page 3. Using Adams/Mechatronics in Adams/Car, allows the user to quickly create and analyze assemblies of vehicle systems, including control systems, see for instance, page 3.  In building models one can, for instance, define how bodies are attached and move relative to each other, see for instance, page 5. In addition, parameters can be defined and forces can be applied, see page 5. Solver parameters can be used to refine simulation performance and accuracy, see page 5. Adams software allows for simulating vehicle events and the driveline, see for instance, page 9.Adams/car allows for evaluating design changes and refinement, see page 9.  In addition, the Adams software allows one to investigate different subcomponents and dynamics of the automobile, see for instance, page 10. Gears, belts and chains are also modeled, see for instance, pages 12 and 13.
MSC teaches that the CAD design can be generated based on parameter values and relationships between behaviors of components, see for instance, pages 2, 3, 5, and 9-13. Adams improves engineering efficiency and reduces product development costs by enabling early system level design validation, as Engineers can evaluate and manage the complex interactions between…motion, structure, actuation, and controls, see for instance, page 2. Adams can utilize model parametric properties and initiate a set of parametric simulations, see page 3. Using Adams/Mechatronics in Adams/Car, allows the user to quickly create and analyze assemblies of vehicle systems, including control systems, see for instance, page 3.  In building models one can, for instance, define how bodies are attached and move relative to each other, see for instance, page 5. In addition, parameters can be defined and forces can be applied, see page 5. Solver parameters can be used to refine simulation performance and accuracy, see page 5. Adams software allows for simulating vehicle events and the driveline, see for instance, page 9. In addition, the Adams software allows one to investigate different subcomponents and dynamics of the automobile, see for instance, page 10. Gears, belts and chains are also modeled, see for instance, pages 12 and 13.
Adams teaches that with data hierarchy there are three levels of files to build up a vehicle model: Template, Subsystem, and Assembly, see page 30. Within a subsystem, you can change the value of parameter variables, see page 44. For instance, the control arm thickness can be changed and after selecting “OK”, the arm thickness is updated on the screen, see page 49. Different types of property files can be created, such as one that specifies a damping curve, stiffness, etc, see pages 56-58. Half and full-vehicle analysis can be performed, see for instance, pages 67, 68 and 74-80. “Parameterizing a template allows you to build relationships into the model so that when you change a modeling entity, ADAMS/Car automatically updates all other entities that depend on it. You can, therefore, build a whole vehicle model to depend on only a few key hardpoints and variables, saving time and effort in making design changes”, see page 110.
That is, Rossbacher in view of MSC in further view of Adams teach the newly amended limitations. Specifically, each of the cited references explicitly teach being able modify an item in the (automobile information/hierarchical) model. Rossbacher and Adams teach automatically propagating the modification throughout the geometry model using the automobile information/hierarchical model to regenerate the one or more functional relationships between behaviors of the first instance and behaviors of the second instance. MSC explicitly teaches that in building models one can, for instance, define how bodies are attached and move relative to each other, see for instance, page 5.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017) in further view of MSC Software (Adams Multibody Dynamics for Functional Virtual Prototyping, 2012, hereinafter “MSC”) further in view of Adams (Adams/Car Training Guide, 2001) .
Regarding claim 1, Rossbacher teaches a computer-implemented method for designing automobiles (see for instance, abstract), the method comprising: 
determining a first parameter value associated with a first parameter of a first instance of a first parameterized automobile component (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3. Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4);
computing a second parameter value associated with a second parameter of a second instance of a second parameterized automobile component based on a structural relationship between the first parameter of the first instance and the second parameter of the second instance (The parameter model includes the definition of model wide parameters and relations and the relation solver…relations…are classified into formulas, chain dimensions and measurements, obtained from geometric features of the CAD model, see section 4.1, paragraphs 3-6 and fig. 4. Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4); and
generating a computer-aided design (CAD) geometry model for an automobile based on the first parameter value, the second parameter value, and an automobile information model organizing the first parameterized automobile component and the second parameterized automobile component in a hierarchical design structure and one or more functional relationships between behaviors of the first instance and behaviors of the second instance (A CAD geometry model for an automobile can be generated based on parameter values, and functional relationships defined between the different components, see for instance, page 554, section 4.1, paragraphs 3-6, page 555, paragraph 3 and 4, page 558, paragraphs 1-3, page 559, section 5, paragraph 1 and figs. 8 and 13. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. As shown in fig. 7 an expert tool is considered to be a CAD dataset, such CAD datasets can have relatively simple input definitions like shown in figure (a), up to complex database dependencies, including multiple parametric variants of the part, illustrated in fig. (b), see page 553, section 4, paragraph 3 and fig. 7. The separate parametric CAD datasets are collected within a corresponding master model, which is known to the parameterization framework and works as an interface implemented datasets, see page 558, section 4.3, paragraphs 2 and 3); 
modifying an item included in the automobile information model (Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4. All parametric and logical relations in the CAD model have to be “watched” by the parameterization framework…This is achieved by using hierarchical structuring of the applied design features within the CAD dataset, see page 554, section 4.1, paragraph 2. The consistency control is responsible for…initiating update procedures when changing parameters or modification of relations, see page 555, paragraph 1); and 
automatically propagating the modification throughout the CAD geometry model using the automobile information model to regenerate the one or more functional relationships between behaviors of the first instance and behaviors of the second instance (All parametric and logical relations in the CAD model have to be “watched” by the parameterization framework…This is achieved by using hierarchical structuring of the applied design features within the CAD dataset, see page 554, section 4.1, paragraph 2. The consistency control is responsible for…initiating update procedures when changing parameters or modification of relations, see page 555, paragraph 1. The consistency control…continuously checks if parameters reside within their defined boundaries…if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see for instance, page 554, section 4.1, paragraph 4. The update procedure is responsible for launching all necessary update workflows within the flexible parametrization framework…It initiates the transferring of parameters to the respective CAD modules and also manages conflicts which might occur due to conflicting definitions out of different parametric datasets, see page 555, paragraph 3.A parameter is considered as a value, enriched by meta-information, see for instance, page 556, section 4.1.2, paragraphs 1-3 and fig. 9. The parameter interface is responsible for synchronizing the parameters of the flexible parameterization framework with the ones in the respective parametric CAD datasets…synchronization includes the update of values, but also the generation or removal of missing or obsolete parameters in the connected parametric datasets, see page 557, section 4.1.3, paragraph 1. The modification of one of the input parameters will consequently lead to an automatic evaluation of the defined formulas and provides the output parameter values to be updated, see page 551, paragraph 3. The automatic update procedure is performing the geometry actualization step by step…this means that the procedure is updating every single geometric feature which is occurring along the geometric feature path, separately, see for instance, page 558, paragraph 2 and fig. 12.).
Rossbacher does not appear to teach that the CAD design is generated for an automobile based on the first parameter value, the second parameter value, and an automobile information model organizing the first parameterized automobile component and the second parameterized automobile component in a hierarchical design structure and one or more functional relationships between behaviors of the first instance and behaviors of the second instance.
In the same art of automobile modeling, MSC teaches that the CAD design can be generated based on parameter values and relationships between behaviors of components, see for instance, pages 2, 3, 5, and 9-13. Adams improves engineering efficiency and reduces product development costs by enabling early system level design validation, as Engineers can evaluate and manage the complex interactions between…motion, structure, actuation, and controls, see for instance, page 2. Adams can utilize model parametric properties and initiate a set of parametric simulations, see page 3. Using Adams/Mechatronics in Adams/Car, allows the user to quickly create and analyze assemblies of vehicle systems, including control systems, see for instance, page 3.  In building models one can, for instance, define how bodies are attached and move relative to each other, see for instance, page 5. In addition, parameters can be defined and forces can be applied, see page 5. Solver parameters can be used to refine simulation performance and accuracy, see page 5. Adams software allows for simulating vehicle events and the driveline, see for instance, page 9. In addition, the Adams software allows one to investigate different subcomponents and dynamics of the automobile, see for instance, page 10. Gears, belts and chains are also modeled, see for instance, pages 12 and 13.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher and MSC in front of them before the effective filing date of the claimed invention to incorporate multibody dynamics as taught by MSC into Rossbacher’s design framework, as defining how components move with respect to each other and generating a CAD model based on a variety of factors, such as described by MSC was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher. 
The modification of Rossbacher with MSC would have allowed generating a computer-aided design (CAD) geometry model for an automobile based on the first parameter value, the second parameter value, and one or more functional relationships between behaviors of the first instance and behaviors of the second instance.
The motivation for combining Rossbacher with MSC would have been to use known modeling techniques, better optimize product designs for performance, safety, and comfort and to increase system and design flexibility, see for instance, MSC, page 2.
Rossbacher in view of MSC do not appear to teach an automobile information model organizing the first parameterized automobile component and the second parameterized automobile component in a hierarchical design structure.
In the same art of automobile modeling, Adams teaches that with data hierarchy there are three levels of files to build up a vehicle model: Template, Subsystem, and Assembly, see page 30. Template defines vehicle sub-assemblies topology. For example, a template could be a suspension type, which can be defined as rear and/or front, see page 30. Subsystem is a mechanical model that references a template and tailors it by supplying parameters that adjust the template. The subsystem is a specific instance of the template in which the user has defined new hardpoint position and property files, see page 30. An assembly, is a list of subsystems and a single test rig combined in a vehicle or suspension assembly, see page 30. The figure shown on page 31 shows how a subsystem is created from a template. The template holds default geometry and topology – the subsystem is a specific instance of the template in which the user has defined new model parameters, such as hardpoint positions, property files, and mass properties, see page 31. A test rig is a special subsystem that is connected to all of the other subsystems that make up your model, forming an assembly, see page 32. Within a subsystem, you can change the value of parameter variables created in template builder, see page 44. Different types of property files can be created, such as one that specifies a damping curve, stiffness, etc, see pages 56-58. Half and full-vehicle analysis can be performed, see for instance, pages 67, 68 and 74-80. The control arm thickness can be changed and after selecting “OK”, the arm thickness is updated on the screen, see page 49. Different types of property files can be created, such as one that specifies a damping curve, stiffness, etc, see pages 56-58. Half and full-vehicle analysis can be performed, see for instance, pages 67, 68 and 74-80. “Parameterizing a template allows you to build relationships into the model so that when you change a modeling entity, ADAMS/Car automatically updates all other entities that depend on it. You can, therefore, build a whole vehicle model to depend on only a few key hardpoints and variables, saving time and effort in making design changes”, see page 110.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, and Adams in front of them before the effective filing date of the claimed invention to incorporate data hierarchy as taught by Adams into Rossbacher’s design framework, as having a hierarchical design structure that includes different parameterized automobile components, such as described by Adams was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher and MSC. 
The modification of Rossbacher and MSC with Adams would have allowed generating a computer-aided design (CAD) geometry model for an automobile based on the first parameter value, the second parameter value, and an automobile information model organizing the first parameterized automobile component and the second parameterized automobile component in a hierarchical design structure and one or more functional relationships between behaviors of the first instance and behaviors of the second instance; and automatically propagating the modification throughout the CAD geometry model using the automobile information model to regenerate the one or more functional relationships between behaviors of the first instance and behaviors of the second instance.
The motivation for combining Rossbacher and MSC with Adams would have been to use known techniques, and use techniques known to have existed in the Adams software.
Regarding claim 2, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1 and further teaches wherein the first parameter specifies a functional characteristic or a structural characteristic of the first instance of the first parameterized automobile component (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3.). Unless otherwise noted, citations are to Rossbacher.
Regarding claim 3, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1 and further teaches wherein determining the first parameter value comprises computing the first parameter value based on a composite relationship between the first parameter of the first instance and a third parameter of a third instance of a third parameterized automobile component (A parameter value can be based on the relationship between different components of the vehicle, see for instance, figs. 4-8. A CAD geometry model for an automobile can be generated based on parameter values, and functional relationships defined between the different components, see for instance, page 554, section 4.1, paragraphs 3-6, page 555, paragraph 3 and 4, page 558, paragraphs 1-3, page 559, section 5, paragraph 1 and figs. 8 and 13. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. The parameter model includes the definition of model wide parameters and relations and the relation solver…relations…are classified into formulas, chain dimensions and measurements, obtained from geometric features of the CAD model, see section 4.1, paragraphs 3-6 and fig. 4. Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4). Unless otherwise noted, citations are to Rossbacher.
Regarding claim 6, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1 and further teach wherein a plurality of parameterized automobile component instances comprises the automobile information model, and wherein the CAD geometry model is stored in the automobile information model (The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. The separate parametric CAD datasets are collected within a corresponding master model, which is known to the parameterization framework and works as an interface implemented datasets, see page 558, section 4.3, paragraphs 2 and 3. While not explicitly stated, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the CAD geometry model is stored in the automobile information model). Unless otherwise noted, citations are to Rossbacher.
Regarding claims 11 and 20, claim 11 is the non-transitory computer readable media claim and claim 20 is the system claim of the computer-implemented method claim 1 and are accordingly rejected using substantially similar rationale as to that which was set forth in claim 1. While not explicitly recited in Rossbacher, MSC and Adams, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that methodology taught in Rossbacher would have been implemented on one or more non-transitory computer readable media that included instructions when executed by one or more processors cause the one or more processors to design automobiles by performing the steps outlined in claim 1, as well as a system comprising one or more memories storing instructions; and one or more processors that are coupled to one or more memories, as the methodology in Rossbacher uses 3D CAD programs and libraries, and the like, see entire disclosure of Rossbacher, such as the abstract and section 4 which discusses the framework.
	Regarding claim 12, Rossbacher in view of MSC in further view of Adams teach the one or more non-transitory computer readable media of claim 11 and further teach wherein the first parameter specifies a functional characteristic or a structural characteristic of the first instance of the first parameterized automobile component (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3.) Unless otherwise noted, citations are to Rossbacher.
Regarding claim 13, Rossbacher in view of MSC in further view of Adams teach the one or more non-transitory computer readable media of claim 11 and further teach determining the first parameter value comprises automatically generating a third relationship between the first parameter of the first instance and a third parameter of a third instance of a third parameterized automobile component, and computing the first parameter value based on the third relationship (A parameter value can be based on the relationship between different components of the vehicle, see for instance, figs. 4-8. A CAD geometry model for an automobile can be generated based on parameter values, and functional relationships defined between the different components, see for instance, page 554, section 4.1, paragraphs 3-6, page 555, paragraph 3 and 4, page 558, paragraphs 1-3, page 559, section 5, paragraph 1 and figs. 8 and 13. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. The parameter model includes the definition of model wide parameters and relations and the relation solver…relations…are classified into formulas, chain dimensions and measurements, obtained from geometric features of the CAD model, see section 4.1, paragraphs 3-6 and fig. 4. Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4). Unless otherwise noted, citations are to Rossbacher.
Claim 16 is the non-transitory computer readable medium claim of the computer-implemented method claim 6 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 6.
Claims 4, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017) in further view of MSC Software (Adams Multibody Dynamics for Functional Virtual Prototyping, 2012, hereinafter “MSC”) further in view of Adams (Adams/Car Training Guide, 2001), as applied to claims 1 and 11, in further view of Brock (Design Optimization Using CAD Parameterization Through CAPRI).
Regarding claim 4, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, and further teach wherein computing the second parameter value comprises: generating a simulation mesh for the first instance based on the first parameter value (Parameter conditions are set, see for instance, page 559, section 5, paragraphs 1-3. Chain dimension objects are created in response to the parameter definitions/conditions, see for instance, page 559, section 5, paragraph 3 and figs. 15-18);
performing a simulation based on the simulation mesh to determine a simulation result (Within the outlined approach, modification of parameters and relations are performed by the framework, see for instance, page 559, section 4.4, paragraph 1 and figs. 11 and 12); and
determining the second parameter value based on the simulation result and the structural relationship between the first parameter of the first instance and the second parameter of the second instance (The parameter model includes the definition of model wide parameters and relations and the relation solver…relations…are classified into formulas, chain dimensions and measurements, obtained from geometric features of the CAD model, see section 4.1, paragraphs 3-6 and fig. 4. Parameter values can be obtained through direct modification by user, from measurements within the model, defined mathematical relations or result from a chain dimension, see for instance, page 556, section 4.1.2, paragraph 4). Unless otherwise noted, citations are to Rossbacher.
While Rossbacher in view of MSC in further view of Adams teach the broadest reasonable interpretation of the claim language, Rossbacher in view of MSC in further view of Adams do not appear to specifically mention mesh creation and simulating said mesh. In an effort to advance prosecution, the examiner is incorporating Brock to teach mesh generation and optimization.
In the same art of parameterization, Brock teaches that shape parameterization is the process of determining a set of parameters that control the size and shape of the model to be designed, see page 4. The optimizer is the driver of the entire design process; it makes the calls to the function evaluation and the sensitivity analysis, and from this determines new values for each of the design variables, see page 9. After these have been determined, the optimizer initiates the process which modifies the shape of the model and moves the mesh according to the displacements…after the mesh has been moved and the new sensitivities have been obtained, the process starts over again with calls to the function evaluation and sensitivity analysis, see page 9. When using a CAD model…certain steps need to be taken to ensure agreement between the computation mesh and that underlying model, see page 14. Once the points on all the surfaces from the computational mesh have been matched to their corresponding CAD entities, the implementation becomes straight forward, see page 14. The surface mesh is separable from the computational mesh, see page 14. 
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams and Brock in front of them before the effective filing date of the claimed invention to mesh optimization as taught by Brock into Rossbacher’s modified design framework, as adjusting the size and shape of an object based on parameter values, such as described by Brock was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC and Adams. 
The modification of Rossbacher, MSC and Adams with Brock would have allowed generating a simulation mesh for the first instance based on the first parameter value; performing a simulation based on the simulation mesh to determine a simulation result; and determining the second parameter value based on the simulation result and the structural relationship between the first parameter of the first instance and the second parameter of the second instance. 
The motivation for combining Rossbacher, MSC and Adams with Brock would have been one way to update the parameter value based on the criteria set forth in Rossbacher, enhance functionality and to increase system and design flexibility.
Regarding claim 7, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, further comprising generating a simulation mesh based on the CAD geometry model (Parameter conditions are set, see for instance, page 559, section 5, paragraphs 1-3. Chain dimension objects are created in response to the parameter definitions/conditions, see for instance, page 559, section 5, paragraph 3 and figs. 15-18), wherein the simulation mesh is stored in the automobile information model, and wherein the automobile information model comprise a plurality of parameterized automobile component instances (The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components. The separate parametric CAD datasets are collected within a corresponding master model, which is known to the parameterization framework and works as an interface implemented datasets, see page 558, section 4.3, paragraphs 2 and 3 and figs. 14-18. While not explicitly stated, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the simulation mesh is stored in the automobile information model). Unless otherwise noted, citations are to Rossbacher.
While Rossbacher in view of MSC in further view of Adams teach the broadest reasonable interpretation of the claim language, Rossbacher in view of MSC in further view of Adams do not appear to specifically mention mesh creation and simulating said mesh. In an effort to advance prosecution, the examiner is incorporating Brock to teach mesh generation and optimization.
In the same art of parameterization, Brock teaches that shape parameterization is the process of determining a set of parameters that control the size and shape of the model to be designed, see page 4. The optimizer is the driver of the entire design process; it makes the calls to the function evaluation and the sensitivity analysis, and from this determines new values for each of the design variables, see page 9. After these have been determined, the optimizer initiates the process which modifies the shape of the model and moves the mesh according to the displacements…after the mesh has been moved and the new sensitivities have been obtained, the process starts over again with calls to the function evaluation and sensitivity analysis, see page 9. When using a CAD model…certain steps need to be taken to ensure agreement between the computation mesh and that underlying model, see page 14. Once the points on all the surfaces from the computational mesh have been matched to their corresponding CAD entities, the implementation becomes straight forward, see page 14. The surface mesh is separable from the computational mesh, see page 14. 
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams and Brock in front of them before the effective filing date of the claimed invention to mesh optimization as taught by Brock into Rossbacher’s modified design framework, as adjusting the size and shape of an object based on parameter values, such as described by Brock was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC and Adams. 
The modification of Rossbacher, MSC and Adams with Brock would have allowed generating a simulation mesh based on the CAD geometry model, wherein the simulation mesh is stored in the automobile information model, and wherein the automobile information model comprise a plurality of parameterized automobile component instances. 
The motivation for combining Rossbacher, MSC, and Adams with Brock would have been one way to update the parameter value based on the criteria set forth in Rossbacher, enhance functionality and to increase system and design flexibility.
Claim 14 is the non-transitory computer readable medium claim of the computer-implemented method claim 4 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 4.
Claims 5, 9, 10, 15, 17,and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017) in view of MSC Software (Adams Multibody Dynamics for Functional Virtual Prototyping, 2012, hereinafter “MSC”) further in view of Adams (Adams/Car Training Guide, 2001), as applied to claims 1 and 11, in further view of Chin (“Product Grammar: Constructing and Exploring Solution Spaces,” 2000).
Regarding claim 5, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1 and further teach wherein the CAD geometry model comprises a wireframe model, a surface model, or a solid model (As shown in fig. 7 an expert tool is considered to be a CAD dataset, such CAD datasets can have relatively simple input definitions like shown in figure (a), up to complex database dependencies, including multiple parametric variants of the part, illustrated in fig. (b), see page 553, section 4, paragraph 3 and fig. 7. Figs. 2, 6-8, and 13 illustrate a cad model geometry comprising a wireframe model, a surface model or a solid model). Unless otherwise noted, citations are to Rossbacher.
While Rossbacher in view of MSC in further view of Adams teach the broadest reasonable interpretation of claim 5, Chin is being incorporated into the rejection to explicitly teach that the CAD geometry model comprises a wireframe model, surface model, or a solid model.
In the same art of parameterization, Chin teaches that the CAD geometry model comprises a wireframe model, surface model, or a solid model, see for instance, page 18, figs. I-3-5, page 25, figs. I-13-18, page 26, figs. I-24-26, page 35, fig. II-17 and page 58, figs. III-39 and 40.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Chin in front of them before the effective filing date of the claimed invention to incorporate CAD geometry models as taught by Chin into Rossbacher’s modified design framework, as representing components as a surface, wireframe or solid model, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC and Adams. 
The modification of Rossbacher, MSC and Adams with Chin would have explicitly allowed the CAD geometry model to comprise a wireframe model, a surface model, or a solid model. 
The motivation for combining Rossbacher, MSC and Adams with Chin would have been to rapidly prototype parametrically defined parts, one way to illustrate modeled components, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Regarding claim 9, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, and further teach that the software components of the parameterization framework include the required routines, mentioned in section 4.1 and the provision specialized user-interface in order to use the parameterization framework functionalities within the respective CAD system, see page 558, section 4.3, paragraph 2. Within the outlined approach, modification of parameters and relations are performed by the flexible parameterization framework; In order to provide a user-friendly application, the various functionalities of the flexible parameterization framework are accessed by using graphical user interfaces (see Fig. 15), see page 559, section 4.4, paragraph 1. This allows modifying existing relations and parameter values and supports the definition of new parameters and relations in context of the used CAD models, see page 559, section 4.4, paragraph 2. The user interfaces are based on design workflows which allows the guidance of the user, see page 559, section 4.4, paragraph 2. Unless otherwise noted, citations are to Rossbacher. However, Rossbacher in view of MSC in further view of Adams do not appear to explicitly teach generating a graphical user interface that displays the first parameter value, the second parameter value, and the CAD geometry model.
	In the same art of CAD, Chin teaches the graphical user interface can display the CAD geometry model page 18, figs. I-3-5, page 25, figs. I-13-18, page 26, figs. I-24-26, and page 58, figs. III-39 and 40.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Chin in front of them before the effective filing date of the claimed invention to incorporate grammar definitions, hierarchical levels and CAD models/prototyping as taught by Chin into Rossbacher’s modified design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, and Adams. 
The modification of Rossbacher, MSC, and Adams with Chin would have explicitly allowed generating a graphical user interface that displays the first parameter value, the second parameter value, and the CAD geometry model. 
The motivation for combining Rossbacher, MSC, and Adams with Chin would have been to rapidly prototype parametrically defined parts, one way to illustrate modeled components, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Regarding claim 10, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, but do not appear to explicitly recite wherein the second instance comprises a sub-instance of the first instance.
In the same art of parameterization, Chin teaches that the second instance can be a sub-instance of the first instance, see for instance, pages 42-44, figs. III-4-11, and pages 57-60, fig. III-38-42.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Chin in front of them before the effective filing date of the claimed invention to incorporate grammar definitions, hierarchical levels and CAD models/prototyping as taught by Chin into Rossbacher’s modified design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, and Adams. 
The modification of Rossbacher, MSC, and Adams with Chin would have explicitly allowed the second instance to comprise a sub-instance of the first instance. 
The motivation for combining Rossbacher, MSC, and Adams with Chin would have been to rapidly prototype parametrically defined parts, one way to illustrate modeled components, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Claim 15 is the non-transitory computer readable medium claim of the computer-implemented method claim 5 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 5.
Regarding claim 17, Rossbacher in view of MSC teach in further view of Adams the one or more non-transitory computer readable media of claim 11 and further teach computing a data item associated with at least one of cost, scheduling, and procurement based on the automobile information model, wherein the data item is stored in the automobile information model, and wherein the automobile information model comprises a plurality of parameterized automobile component instances (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components). Unless otherwise noted, citations are to Rossbacher.
	Rossbacher in view of MSC in further view of Adams teach do not appear to teach computing a data item associated with at least one of cost, scheduling, and procurement based on the automobile information model.
In the same art of parameterization, Chin teaches different level of details for a product, as well as prototyping the product by using a 3D printer, see for instance, page 23, figs. I-10-12, page 24, figs. I-13-21 and pages 57-63, figs. III-38-40, and III-45. The 3D model is then translated into a usable file format for the 3D printer to produce models in Figure I-19, 20 and 21, see page 24, paragraph 3.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Chin in front of them before the effective filing date of the claimed invention to incorporate level of detail/hierarchy and 3D printing/prototyping as taught by Chin into Rossbacher’s modified design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, and Adams. 
The modification of Rossbacher, MSC, and Adams with Chin would have allowed computing a data item associated with at least one of cost, scheduling, and procurement based on the automobile information model, wherein the data item is stored in the automobile information model, and wherein the automobile information model comprises a plurality of parameterized automobile component instances. 
The motivation for combining Rossbacher, MSC, and Adams with Chin would have been to rapidly prototype parametrically defined parts, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Claim 19 is the non-transitory computer readable medium claim of the computer-implemented method claim 9 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 9.
Claims 8 and 18 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossbacher et al. (Flexible Parameterization Strategies in Automobile 3D Vehicle Layout, 2017) in view of MSC Software (Adams Multibody Dynamics for Functional Virtual Prototyping, 2012, hereinafter “MSC”) further in view of Adams (Adams/Car Training Guide, 2001), as applied to claims 1 and 11, in further view of Abidi et al. (“A Systematic Approach to Parameter Selection for CAD-Virtual Reality Data Translation Using Response Surface Methodology and MOGA-II,” 2018) in further view of Chin (“Product Grammar: Constructing and Exploring Solution Spaces,” 2000).
Regarding claim 8, Rossbacher in view of MSC in further view of Adams teach the computer-implemented method of claim 1, and further teach generating a data frame based on a plurality of parameterized automobile component instances and a data filter that specifies a level-of-detail and one or more instances included in the plurality of parameterized automobile component instances (Parameter-associative 3D-CAD programs …ability to quickly adapt CAD models to new requirements by the possibility of modifying parameters and input geometry in supporting engineers to reduce development time throughout all phases of the engineering process, see page 549, section 1, paragraph 1. Fig. 2 illustrates a typical 3D vehicle layout at an early development stage…the 3D-layout model allows a quick derivation of technical chain dimensions of the concept and enables the engineer to efficiently evaluate basic geometric properties of the concept, see page 550, section 2, paragraph 3 and fig. 2. In order to develop and evaluate the vehicle package, functional based space requirements have to be taken into account, in addition to geometric space analysis, see page 550, section 2, paragraph 3. The basic components of the parameterization framework are: Consistency Control, Parameter Model, and Parameter Interface, see page 554, section 4.1, paragraph 4 and fig. 8. The consistency control…checks if parameters reside within their defined boundaries, if they have to be in-/activated, or if an update is necessary, when a parameter value or a relation forming occurs, see page 554, section 4.1, paragraph 4. The parameter model includes the definition of model-wide parameters and relations and the relation solver…The parameter interfaces serve as transferring mechanisms of parameter values between the parameterization framework and the corresponding models and includes a geometrical stability control module, which observes the geometric model stability, page 554, section 4.1, paragraphs 5 and 6. See sections 4.1.1, 4.1.2, and 4.1.3 for a more detailed discussion on each of the respective parameterization framework components). Unless otherwise noted, citations are to Rossbacher.
Rossbacher in view of MSC in further view of Adams do not appear to teach transmitting the data frame to a design application or a manufacturing application. Rossbacher in view of MSC in further view of Adams do not teach a data filter that specifies a level-of-detail.
In the art of parameterization, Abidi teaches that a level of detail can be selected, see for instance, page 5, ‘selection of levels, factors, and ranges’.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, and Abidi in front of them before the effective filing date of the claimed invention to incorporate level of detail specification as taught by Abidi into Rossbacher’s modified design framework, as adjusting the LOD to illustrate a level of detail, such as described by Abidi was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, and Adams. 
The modification of Rossbacher, MSC, and Adams with Abidi would have allowed specifying a level of detail. 
The motivation for combining Rossbacher, MSC, and Adams with Abidi would have been improved user experience as not all details needs to be illustrated, enhance functionality and to increase system and design flexibility, see for instance, Abidi, page 5, ‘selection of levels, factors, and ranges’.
Rossbacher in view of MSC in further view of Adams further in view of Abidi do not appear to teach transmitting the data frame to a design application or a manufacturing application.
In the same art of parameterization, Chin teaches different level of details for a product, as well as prototyping the product by using a 3D printer, see for instance, page 23, figs. I-10-12, page 24, figs. I-13-21 and pages 57-63, figs. III-38-40, and III-45. The 3D model is then translated into a usable file format for the 3D printer to produce models in Figure I-19, 20 and 21, see page 24, paragraph 3.
It would have been obvious to one of ordinary skill in the art having the teachings of Rossbacher, MSC, Adams, Abidi and Chin in front of them before the effective filing date of the claimed invention to incorporate level of detail/hierarchy and 3D printing/prototyping as taught by Chin into Rossbacher’s modified design framework, as having different levels of details and rapidly prototyping design changes, such as described by Chin was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Rossbacher, MSC, Adams, and Abidi. 
The modification of Rossbacher, MSC, Adams, and Abidi with Chin would have allowed generating a data frame based on a plurality of parameterized automobile component instances and a data filter that specifies a level-of-detail and one or more instances included in the plurality of automobile component instances; and transmitting the data frame to a design application or a manufacturing application. 
The motivation for combining Rossbacher, MSC, Adams, and Abidi with Chin would have been to rapidly prototype parametrically defined parts, enhance functionality and to increase system and design flexibility, see for instance, Chin, see for instance, pages 23 and page 24.
Claim 18 is the non-transitory computer readable medium claim of the computer-implemented method claim 8 and is according rejected using substantially similar rationale as to that which was set forth with respect to claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613